Title: To Thomas Jefferson from Nathaniel Cutting, 26 January 1806
From: Cutting, Nathaniel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Charleston, So. Carolina, Jany. 26th. 1806.
                        
                        Permit me to acquaint you that I arrived at this Port a few days since after a Passage of Fifty days from
                            Bordeaux. By the public Newspapers which I have seen here, I find you are already in possession of all the important
                            political intelligence known at Bordeaux previous to my departure.
                        Mr. Armstrong’s dispatches for Government by the ship in which I came, he gave in charge to Mr. Henry
                            Waddell, who has doubtless forwarded them long before this.
                        After so long an absence from my Country as twelve years and an half, I should be ashamed to return without
                            bringing home with me some improvement in art or science which might prove advantageous to my Fellow Citizens. In this
                            view, as well as with the hope of some private emolument, I have expended much time and money to bring to perfection a new
                            mode of manufacturing Cordage, whereby a great proportion of the manual labour & other expences usually employed, is
                            economized and that important article of Commerce & Navigation is rendered much more perfect than heretofore.
                        Mr. Waddell being about to set out for the Federal City, is so kind as to take charge of this Letter & some
                            Copies of a printed sketch which exhibits some of the most prominent advantages which would result from the employment of
                            my Hobby-horse in lieu of An Old Hack that has been in service from the days of our Grandfathers.
                        I have with me several models of machinery intended to demonstrate some parts of my Theory,—which the
                            Officers of Revenue at this Port think subject to the payment of Impost. Probably by the letter of the Law they have
                            reason on their side;—but I think that equity would exhonorate me from this tax. I take the liberty therefore to request,
                            Sir, that you will please to take this point into consideration, and, if you find it compatible with the spirit of those
                            Laws to admit duty-free whatever may promote the Manufacturing and Commercial interests of the Community, I pray you to
                            give your direction to the Revenue Department to remit me the Duties which may be claimed on the machinery in question.
                        I hope before many months elapse I shall have the pleasure of presenting you the personal assurance of that
                            high respect with which I have the Honor to be 
                  Sir, Your obedt. Servt.
                        
                            Nat. Cutting
                            
                        
                    